Citation Nr: 0209282	
Decision Date: 08/07/02    Archive Date: 08/12/02

DOCKET NO.  00-15 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse and daughter


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from January 1944 to 
December 1945.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the benefit sought. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.   

2.  The veteran was awarded the Purple Heart, the Silver Star 
with Oak Leaf Cluster and the Bronze Star Medal for 
Gallantry, awards or decorations denoting engagement in 
combat with the enemy or direct combat participation, 
together with other supportive evidence reflecting that the 
veteran engaged in combat with the enemy.  

3.  The record demonstrates that the veteran engaged in 
combat with the enemy.

4.  The evidence demonstrates the veteran having experienced 
the claimed stressors in combat


CONCLUSION OF LAW

PTSD was incurred or aggravated by active military service.  
38 U.S.C.A. §§ 1101, 1110, 5102, 5103, 5103A, 5107 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2001). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 was recently 
enacted.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 
2002) (VCAA).  This new legislation provides among other 
things for notice and assistance to claimants under certain 
circumstances.  See also new regulations at 66 Fed. Reg. 
45630-32 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159), promulgated pursuant to the enabling 
statute.  The Board finds notes that that while this law was 
enacted during the pendency of this appeal, it was considered 
by the RO.  Thus, there is no prejudice to the veteran in 
proceeding with this appeal.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  

The Board concludes that discussions in the rating(s), 
statement of the case and other development correspondence 
has informed the appellant of the information and evidence 
needed to substantiate the claim(s); thus, the VA's 
notification requirements have been satisfied.  

As to the duty to assist the claimant, the appellant has not 
identified any relevant treatment (i.e. pertaining to 
treatment of the claimed disability) beyond that for which 
development has already been undertaken.  In other words, the 
claimant has not referenced any unobtained, obtainable, 
evidence that might aid the claim.  

In this case, the Board finds that VA has done everything 
reasonably possible to assist the claimant.  Therefore, there 
is no indication that additional relevant records exist that 
have not been obtained.  Accordingly, additional development 
for compliance with the new duty to assist requirements is 
not necessary, and the appellant is not prejudiced by the 
Board's decision not to do so.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999). 

In particular, as relates to a claim for PTSD, service 
connection for PTSD requires medical evidence diagnosing the 
condition, a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
actually occurred.  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is consistent 
with the circumstances, conditions, and hardships of the 
veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
If the evidence establishes that the veteran was a prisoner-
of-war under the provisions of Sec. 3.1(y) of this part and 
the claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions and hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 
§ 3.304(f) (effective March 7, 1997).

As to the stressor element under §3.304(f), the evidence 
necessary to establish the occurrence of a cognizable 
stressor during service varies depending on whether or not 
the veteran was "engaged in combat with the enemy."  West v. 
Brown, 7 Vet. App. 70, 76 (1994).  The Board is required to 
"make specific findings of fact as to whether or not the 
veteran was engaged in combat with the enemy and, if so, 
whether the claimed stressor is related to such combat."  See 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1996).  If the claimed 
stressor is not combat related, "the veteran's lay testimony 
regarding [an] in-service stressors is insufficient, standing 
alone, to establish service connection and must be 
corroborated by "credible evidence," Doran v. Brown, 6 Vet. 
App. 283, 289 (1994).

"[E]ngaged in combat with the enemy" requires that the 
veteran have personally taken part in a fight or encounter 
with a military foe or hostile unit of instrumentality.  The 
phrase would not apply to veterans who served in a general 
"combat area" or "combat zone" but did not themselves 
engage in combat with the enemy.  The issue must be resolved 
on a case-by-case basis, assessing the credibility, probative 
value, and relative weight of each relevant item of evidence.  
VAOPGCPREC 12-99 (Oct. 18, 1999).

In this case, the veteran's discharge records clearly 
demonstrate the veteran's duties during World War II: "As a 
rifleman, attacked and held enemy positions, entrenched in 
defensive positions, participated in combat and 
reconnaissance patrols.  Performed extremely hazardous and 
arduous duty.  Was wounded in action [and awarded the Purple 
Heart], awarded the Silver Star with Oak Leaf Cluster and the 
Bronze Star Medal for Gallantry in action.  Served with the 
infantry of the 32nd Division in three major campaigns in the 
Southwest and Western Pacific."  The Board concludes, 
therefore, that the veteran engaged in combat with the enemy.

At his personal hearing before the undersigned, the veteran 
related some of his experiences in service including his 
assisting wounded comrades and hand to hand combat.  His 
justifiably proud family carefully recounted incidents of 
hypervigilance that they have observed.  They also testified 
as to the fear he exhibited, prompted by apprehension that 
the Japanese were going to attack, while visiting a local 
park.  They also related his severe sleep disturbance and his 
descriptions of the bloodshed and other experiences during 
WWII.  The Board would like to take this opportunity to again 
thank the veteran and his family for his most commendable 
military service as well as the highly credible testimony 
they provided.

Outpatient treatment records from March 1999 characterize the 
veteran as a proud man who talks very little of his 
vicissitudes.  Those records also report a diagnosis of PTSD 
in May 1999 and an impression of PTSD associated with reports 
of hearing voices of wounded soldiers from March 1999.  The 
Board considers the foregoing as ample demonstration of a 
diagnosis of PTSD with association of the disorder to 
stressors consistent with the veteran's combat experience.

The Board observes that in November 1999, the veteran was 
afforded a PTSD examination which produced a diagnosis of 
major depression with PTSD by history.  The examiner 
characterized the veteran as having problems with short term 
memory.  The veteran is currently 92 years of age.

Considering the veteran's advanced age and given the 
veteran's proclivity to being a man of few words, the 
November 1999 examination results are neither surprising or 
so inconsistent with earlier clinical findings such as to 
raise a serious question as to the veteran's having active 
PTSD.  The Board is of the opinion that further development 
would serve no constructive purpose.  

The benefit of the doubt rule is a unique standard that is 
applicable to claims before the VA.  In essence, the rule 
provides that, where there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving the issue shall be given to 
the claimant.  38 U.S.C.A. § 5107(b).  In determining whether 
the statutory right to the benefit of the doubt applies, a 
determination as to the balance of all the evidence must be 
made.  The benefit of the doubt rule only applies if it is 
found that the evidence is in equipoise.  Gilbert v. 
Derwinski, 1 Vet. App. 61 (1991).  The Board finds that there 
is an approximate balance of positive and negative evidence.  
Under the circumstances, the benefit of the doubt has been 
resolved in the veteran's favor, and entitlement to service 
connection for PTSD is awarded.  38 U.S.C.A. § 5107.  



ORDER

Entitlement to service connection for PTSD is granted. 



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

